Citation Nr: 0829109	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-39 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than August 20, 2004 
for the assignment of a total disability evaluation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from September 1973 
to March 1974 and from May 1974 to May 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The veteran testified at a hearing chaired by the undersigned 
Veterans Law Judge in May 2008.  A transcript of this hearing 
is associated with his claims folder.


FINDINGS OF FACT

1.  In May 2001, the veteran was informed of a rating 
decision, filed a notice of disagreement, was given a 
statement of the case, and filed a substantive appeal 
concerning all issues in the statement of the case, including 
claims for increase.   

2.  In December 2002, the veteran withdrew his appeal by 
accepting, in writing, a Decision Review Officer decision 
concerning the issues that he had appealed.

3.  On April 15, 2003, the veteran filed a formal claim for 
TDIU.  

4.  The veteran's increase in disability precluding him from 
securing and following a substantially gainful occupation is 
not shown to have occurred within the one year preceding the 
claim filed on April 15, 2003.


CONCLUSION OF LAW

The criteria for establishing an effective date of April 15, 
2003, and no earlier, for the assignment of a TDIU rating 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim. Hurd v. West, 13 Vet. App. 449 (2000).

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400. An exception to that rule applies under circumstances 
where evidence demonstrates a factually ascertainable 
increase in disability during the 1-year period preceding the 
date of receipt of a claim for increased compensation. In 
that situation, the law provides that the effective date of 
the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable). In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(o)(1).

Thus, three possible dates may be assigned depending on the 
facts of the case:

1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)). Harper, 10 Vet. App at 126.

Consequently, determining an appropriate effective date for 
an increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred. 38 
C.F.R. §§ 3.155, 3.400(o)(2) (2007).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a). Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155(a). When a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim. 38 C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits. See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

In this case, the veteran's representative argued at the May 
2008 hearing that the date of claim should be considered to 
be the date of a claim for increase filed on August 29, 2000.  
The record does contain a claim for service connection and 
increased rating filed on that date.  It was followed, 
however, by a rating decision in April 2001 that denied these 
claims.  The veteran was informed of this rating decision by 
a letter dated May 18, 2001.  Later in May 2001, he filed 
notices of disagreement with the actions taken in this rating 
decision, the RO issued a statement of the case (SOC) 
concerning four of the five issues decided in this rating 
decision, and he filed his substantive appeal concerning all 
issues in the SOC.  

In a telephone conference with the Decision Review Officer 
(DRO) in December 2002, the veteran accepted a proposed 
increase in the evaluation of the service-connected back 
disability from 10 percent to 40 percent, a grant of service 
connection and assignment of a 20 percent disability 
evaluation for the left knee, a grant of service connection 
and assignment of noncompensable and 10 percent disability 
evaluations for bilateral hearing loss and for tinnitus, 
respectively, and the continuation of a 10 percent disability 
evaluation for the service-connected skin disability, with a 
combined disability evaluation of 60 percent.  The record 
also contains the fax transmittal of the veteran's written 
acceptance of this action in December 2002, as well as the 
December 2002 rating decision, which effectuated the DRO's 
decision and stated that, based on the veteran's statement 
dated December 6, 2002, the DRO decision resolved his appeal.  
The veteran was informed of this action and given a copy of 
the rating decision by a letter dated January 29, 2003.  

The veteran did not appeal the December 2002 decision, but he 
did file several claims for increased compensation in early 
2003, including a specific claim for TDIU received on April 
15, 2003.  The Board considers the veteran's December 2002 
written statement to be a withdrawal of his appeal from the 
April 2001 rating decision.  See 38 C.F.R. § 20.204 (2007).  

Following new claims filed in 2003, including the TDIU claim, 
the RO issued a rating decision in October 2003 that 
concluded that the veteran's statement received on April 15, 
2003 was not a timely NOD from the April 2001 rating decision 
concerning the 10 percent rating for the service-connected 
skin disability, and so informed the veteran by a letter 
dated November 3, 2003.  The RO also issued a rating decision 
in January 2004 concerning 10 issues, including denying a 
TDIU rating.  The veteran was informed of the actions taken 
in this rating decision by a letter dated February 3, 2004.  
On April 5, 2004, the veteran filed a NOD with the denial of 
a TDIU rating, of which he had been notified in the February 
2004 letter.  Thereafter, the RO granted a TDIU rating, 
effective from August 20, 2004, in the December 2004 rating 
decision that is the subject of this appeal.

Because the veteran appealed the January 2004 rating 
decision, the Board concludes that the December 2004 rating 
decision granted the claim for TDIU that was filed on April 
15, 2003.  The Board has considered whether any of the VA 
treatment records could be considered an informal claim for a 
TDIU rating, pursuant to 38 C.F.R. § 3.157.  The record does 
contain records of VA treatment for several service-connected 
disabilities, and some of them - particularly those 
concerning mental health treatment - discuss the veteran's 
work history.  As none of the VA treatment records dated 
before April 15, 2003 ascribes unemployment to service-
connected disabilities, the Board concludes that the VA 
treatment records dated before April 15, 2003 do not 
constitute informal claims for a TDIU rating.

Based on the facts and the law and regulations recited above, 
the Board concludes that the date of claim for TDIU in this 
instance is April 15, 2003.  

The record is not clear concerning when the veteran's 
service-connected disabilities made him unable to secure and 
follow a substantially gainful occupation.  The December 2004 
rating decision shows that the combined rating for service-
connected disabilities was 80 percent from August 26, 2000, 
with post-traumatic stress disorder being rated as 50 percent 
disabling from that date.  Thus, he met the percentage 
requirements of 38 C.F.R. § 4.16(a) from August 26, 2000.  

The record does not clearly show when the veteran stopped 
working altogether and when he stopped working full time.  He 
has reported that he last worked full time in February 2000 
(in his April 2003 claim) and in March 2000 (in his April 
2004 claim).  He reported in a September 2004 statement that 
he had been unemployed since June 2000.  And he reported in a 
March 2004 statement that he had resigned as president of his 
funeral home effective April 1, 2004.  He has submitted S 
Corporation U.S. income tax returns for the funeral home for 
the years 2003 through 2006, as well as U.S. income tax 
returns that he had filed jointly with his wife.  These tax 
returns do not clearly indicate what, if any, earned income 
the veteran had for any given year covered by these tax 
returns.  The veteran has also submitted several copies of 
Social Security statements showing his taxed Social Security 
and Medicare earnings. The most recent of these statements is 
dated in April 2008 and shows $0 such earnings for the years 
2001 through 2006, $7,903 such earnings for 2000, and higher 
earnings in earlier years.

The documents that the veteran has submitted, while not 
clearly showing when he stopped working, do support his May 
2008 testimony about his work history.  He testified that he 
had his own funeral home from 1987 until 1997, when he sold 
the business but continued to operate it himself.  He left 
this employment in 2000 and was unsuccessful in finding 
another position.  He attempted to begin another family-
operated funeral home business between 2000 and 2003, but 
eventually closed this business, which had not been 
successful.  In 2002, he re-purchased the business that he 
had sold, but this funeral home operated at a loss in 2006.  

The record also is not entirely clear why the veteran had 
difficulty with employment beginning in 2000.  For example, 
VA mental health treatment records in May and July 2003 
mention that the veteran had lost his mortuary director or 
mortician's license, and the May 2003 note reports that the 
veteran saw this as a "mixed blessing" that would permit 
him to "slow down"; he planned to continue working in a 
less intensive capacity.  The report of the December 2003 VA 
examination recounts that the veteran lost his funeral 
director and embalmer's license in 2003 due to unsafe working 
conditions and a controversy involving sending a body to 
another state.  The veteran testified in May 2008 that his 
back pain and complications with depression and PTSD affected 
his employment in 2000.  This is consistent with what he 
reported at a VA examination in September 2004.  In contrast, 
a September 2001 VA psychiatry emergency services note 
records that the veteran had been fairly successful until 
physical problems made it necessary for him to give up his 
mortuary business.  And a November 2002 VA mental health 
initial outpatient assessment contains the information that 
the veteran was unemployed, did some consulting with funeral 
home business, and had to quit active work in the funeral 
home due to allergies and sensitivities to chemicals.

The veteran has submitted tax returns and statements 
referring to income between 2000 and the date of his claim in 
April 2003, although not wages subject to Social Security or 
Medicare taxes.  Given his statements and testimony, as well 
as the reported work history in treatment records and 
examination reports, the Board concludes that the record 
supports a conclusion that the veteran's service-connected 
disabilities prevented him from securing and following 
substantial gainful employment at the time he filed his TDIU 
claim in April 2003 and thereafter.  But the record does not 
establish that the veteran's increase in disability creating 
unemployability occurred within the one year prior to the 
date of the April 2003 claim.  Consequently, the record does 
not support assigning an effective date earlier than the date 
of the April 15, 2003 claim.

Duties to Notify and to Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353 (April 30, 2008).  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the RO gave the veteran notice concerning a 
claim for TDIU in September 2004, prior to the December 2004 
rating decision that is the subject of this appeal.  The 
veteran was also given the specific notice required by 
Dingess, supra, in March 2006.  The veteran has submitted a 
large amount of material to support his claim in response to 
the information provided by the RO.  The Board concludes that 
the veteran has been given the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA has also met its duty to assist the claimant in developing 
the evidence to substantiate his claim.  The RO has obtained 
the VA treatment records and any other records identified by 
the veteran.  

As the Board concludes that VA has met its duties to notify 
and to assist the claimant, the Board concludes that there is 
no prejudice to the appellant in reaching a decision on the 
appeal at this time.


ORDER

An effective date of April 15, 2003 for a TDIU rating is 
granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


